Citation Nr: 1641707	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  03-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for right knee subluxation with residual quadriceps atrophy and knee instability, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for traumatic chondromalacia of the right patella, currently rated 10 percent disabling.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1992 to November 1992.

These matters came to the Board of Veterans' Appeals (Board) from a July 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

These matters were previously remanded in February 2013 and November 2013 for additional development.  

In a November 2014 rating decision, the RO granted entitlement to service connection for the Veteran's claim of a vascular, nerve or muscle disability, to include as secondary to service-connected disabilities, specifically granting service connection for Raynaud's syndrome, muscle injury status post trauma, posterior tibial nerve, right lower extremity, and internal saphenous nerve, right lower extremity.  The grant of service connection of these disabilities constitutes a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative has submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level.  Thus, those issues are not currently in appellate status.   Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 268.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Right Knee

Here, in the November 2013 Remand, the Board directed the RO to provide the Veteran with an addendum opinion to the March 2013 VA examination due to the fact that the examiner did not address the effect of flare-ups on the Veteran's knee disability.  The Veteran had reported flare-ups which impact the function of the knee, specifically that use increases the knee pain.  Specifically, the November 2013 Remand directed the VA examiner to comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner was additionally directed to attempt to estimate additional loss of function during such flare-ups and that such additional loss should be expressed in degrees of motion.

In January 2016, the RO attempted to schedule the Veteran for a VA examination.  Although both the Board previously noted and the RO scheduling request mentioned that the Veteran would not need to be present for such addendum opinion, the RO appears to have attempted to schedule the Veteran for a physical examination.  A March 2016 VA Medical Center note indicated that the Veteran failed to appear for her scheduled VA examination.  As a side note, there is no indication in the claims file that the Veteran was ever notified of such examination.  Nonetheless, the Board finds that it was unnecessary within the context of the previous Remand directives to schedule the Veteran for such an in-person examination in the first place.  Despite the fact that she failed to appear for her scheduled VA examination, the RO should have still submitted the Veteran's claims file to the March 2013 VA examiner for the requested addendum opinion.  As this was not completed, the Board finds that the Veteran's claims file should again be remanded to the RO so that such addendum opinion may be obtained.

However, the Board also observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The March 2013 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new in-person VA examination to correct all of the deficiencies noted above.

TDIU

The November 2013 Remand also instructed the RO to obtain and associate the Veteran's Vocational Rehabilitation file with the claims file.

It appears that the RO requested this file in June 2014 and received a response from Vocational Rehabilitation that the file was being transferred to the RO and provided a tracking number.  However, a review of the claims file reveals that such records are not currently associated with the claims file.  Additionally, there was no indication in the March 2016 Supplemental Statement of the Case (SSOC) that such records had been obtained or reviewed as instructed by the November 2013 Remand.  The Board finds that, due to the failure to ensure such records were properly associated and considered, the Veteran's claim must also be returned to address such deficiency.

Accordingly, the case is REMANDED for the following action:

1. The RO must obtain AND associate the Veteran's Vocational Rehabilitation folder with the claims file.

2. Schedule the Veteran for an appropriate VA examination to evaluate the service connected right knee subluxation with residual quadriceps atrophy and knee instability traumatic chondromalacia of the right patella.
 
3. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


